Citation Nr: 1121353	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for a generalized anxiety disorder/major depression.

2.  Entitlement to a disability evaluation in excess of 10 percent for a right femur stress fracture.  

3.  Entitlement to a compensable disability evaluation for a scar, right femur surgery.  

4.  Entitlement to service connection for a back disability, to include as secondary to a service-connected right femur disability.  

5.  Entitlement to service connection for a bilateral arm disability, to include as secondary to a service-connected right femur disability.  

6.  Entitlement to service connection for headaches, to include as secondary to a service-connected right femur disability.  

7.  Entitlement to service connection for hypertension, to include as secondary to a service-connected right femur disability.  

8.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected right femur disability.  

9.  Entitlement to service connection for posttraumatic stress disorder, to include as secondary to a service-connected right femur disability.  

10.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to final adjudication of the issues on appeal.

With regard to the Veteran's increased rating claims, he contends, in essence, that the symptoms associated with his service-connected psychiatric disability, right femur, and surgical scar have worsened since the time of his most recent VA examinations for these disorders.  More specifically, the Veteran has reported increased pain and limitation of motion in the right hip and VA treatment records show injection treatments for right hip arthritis.  Additionally, records show ongoing treatment for depression and a painful surgical scar.  The Board noted that the Veteran was most recently afforded a VA examination in August 2007 for the right femur and in February 2006 for his psychiatric disability and scar.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's assertions of increased symptomatology since the last pertinent VA examinations, the Board finds that a current VA evaluation is necessary.  The purpose of the examination requested pursuant to this Remand is to determine the current nature and extent of the service-connected disabilities.  

The Board notes that the Veteran failed to appear at the most recently scheduled VA examinations in January 2009 and May 2009.  However, the Board notes a January 2009 treatment record in which the Veteran indicated he had just started a new job and was unable to get time off work.  Additionally, the Board notes that the Veteran and his representative specifically requested new examinations in his May 2009 appeal.  Thus, giving the Veteran the benefit of the doubt, the Board finds that new VA examinations should be accorded.


With regard to the claims of service connection, the Veteran contends that he currently experiences a back disorder, bilateral arm disorder, headaches, hypertension, and fibromyalgia secondary to his service-connected right femur disability.  The evidence of record shows current complaints of and treatment for the above-mentioned disabilities, yet no pertinent VA examination has been afforded the Veteran.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In light of the Veteran's assertions regarding his observable symptoms, the Board finds that appropriate VA examinations are necessary in order to determine the Veteran's complete disability picture and to determine whether his current symptoms are related to service or a service-connected disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

With regard to the Veteran's claim for service connection for PTSD, this issue was denied in June 2008.  In July 2008, the Veteran filed a timely notice of disagreement wherein he expressed a desire to appeal the RO's decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).  No further action was taken by the RO with regard to this specific claim.  Notably, a May 2009 statement of the case provided no discussion of this issue.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the remaining issue of TDIU, the Board finds that the issue is inextricably intertwined with the Veteran's current increased rating claims and service connection claims on appeal, as the outcome of these claims could affect the outcome of his TDIU claim.  Therefore, the TDIU issue must be held in abeyance and remanded to the RO to be addressed until adjudication of the Veteran's claims above.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

As this case is being remanded, all outstanding, pertinent treatment records, since 2009, must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain, and associate with the claims file, any outstanding, pertinent VA treatment records, since 2009, with the claims file.  All attempts to locate such records should be documented.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the extent and severity of his service-connected right femur stress fracture, psychiatric disability, and right femur surgical scar.  The claims folders should be made available to and reviewed by the examiners.  A notation that these records have been reviewed should be included in the examination report.  All indicated tests, including X-rays, should be performed.  

Following examination of the Veteran, the examiners should identify what symptoms, if any, the Veteran currently manifests that are attributable to each of these service-connected disabilities.  Also, with regard to the service-connected psychiatric disorder, the examiner should assign a Global Assessment of Functioning score and explain the score's meaning.  

The examiners should also provide opinions on the effect that these service-connected disabilities have on the Veteran's ability to engage in any type of full-time employment.  

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any back disability, bilateral arm disability, headaches, hypertension, and fibromyalgia, that he may have.  The Veteran's claims folder must be provided to the VA examiners to review in conjunction with the examinations.  The examination reports should state that the claims folder has been reviewed.  

For any back disability, bilateral arm disability, headaches, hypertension, and fibromyalgia diagnosed on examinations, the examiners should opine as to whether it is "more likely than not" (a likelihood greater than 50%), "at least as likely as not" (a likelihood of at least 50%), or "less likely than not" or "unlikely" (a likelihood of less than 50%) that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to active duty.  

Additionally, the examiners should opine as to whether it is "more likely than not" (a likelihood greater than 50%), "at least as likely as not" (a likelihood of at least 50%), or "less likely than not" or "unlikely" (a likelihood of less than 50%) that such disability(ies) were caused, or aggravated by, a service-connected disability.  In answering this question, the examiners should address the Veteran's contentions that his disabilities are secondary to a service-connected right femur disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  

4.  The claims folder should be reviewed to ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  With regard to the Veteran's PTSD claim, the RO should issue an appropriate statement of the case (SOC) for compensation purposes.  The Veteran should be notified that, if he wants to appeal that claim, he has to submit a substantive appeal within 60 days of the SOC.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on this issue should this claim be returned to the Board.

6.  Readjudicate the issues on appeal (as are listed on the title pages of this decision-and other than the PTSD claim).  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the appeal is returned to the Board. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


